OPINION — AG — ** TRUSTY CAMP — PENITENTIARY INMATE — AUTHORIZED ** THE DEPARTMENT OF CORRECTIONS 'HAS' THE AUTHORITY TO OPERATE IN COOPERATION WITH DEPARTMENT OF VOCATIONAL REHABILITATION A TRUSTY CAMP IN WHICH PRISONERS WOULD RECEIVE VOCATIONAL TRAINING INCLUDING ON JOB EMPLOYMENT OUTSIDE THE CAMP CONFINES UNDER THE AUTHORITY OF 57 Ohio St. 521 [57-521], 57 Ohio St. 510 [57-510] (WORK RELEASE, EMPLOYMENT, PRISON, JAIL, CUSTODY) CITE: 57 Ohio St. 521 [57-521] (PENN LERBLANCE) ** SEE: OPINION NO. 70-270 (1970) **